QF      EXAS




Hon. James A. Bethea, M. D.   Opinion No. s-106
Executive Director
Board for Texas State         Re:   Legality of operating
Hospitals & Special Schools         Legion State Sanatorium,
Austin, Texas                       Kerrvllle, Texas, as a
                                    branch of the San Antonio
                                    State Tuberculosis Hos-
Dear Dr. Bethea:                    pltal.
         Your request for an opinion reads In part:
        'We desire the opinion of your office regard-
    ing the legalitg.of'~operatlngour Legion State
    Sanatorium, Kerrvllle, Texas, as a branch of our
    San Antonio State Tuberculosis Hospital.
         "When the Fede~ralGovernment indicated Its
    desire to recapture the Weaver H. Baker Sana-'
    torlum (Moore Field), the Legislature authorized
    the Board for Texas State Hospitals and Speolal
    Schools in House Bill No. 68, 5~3rdLegislature,
    1953, to transfer patients from the Weaver I-I.
    Baker Sanatorium to both the Legion State Sana-
    torium and the San Antonio State Tuberculosis
    Hospital.
        "In the general appropriation for this
    biennium, no appropriation was made for a super-
    intendent and business manager for the fiscal
    year ending on August 31, 1954, at the Legion
    State Sanatorium.
         11
          . . .
        "The Board for Texas State Hospitals and
    Special Sahools In Its budget request to the last
    Legislature did not request a Superintendent and
    a Business Manager at the Legion State Sanatorium
    because we Intended to operate this institution
    as a branch of the San Antonio State Tuberculosis
    Hospital.
        II. . . II
Hon. James A. Bethea, M. D,, page 2 (s-106)


          The authority of the Board for Texas State
Hospitals and Special Schools to operate Legion State
Sanatorium as a branch of the San Antonio State Hos-
pital must, of course, come from the Legislature.
             Chapter 30, Acts of the 53-d Legislature,
1953,    reads in part as follows:
             "Section 1. There shall be added to the
        Hospitals and Special Schools listed In Article
        II, H.B.No.426, Acts of the Regular Session of
        the Fifty-second Legislature, the Legion State
        Sanatorium and the San Antonio State Tuberculo-
        61s Ibspltal, over which the Board for Texas
        State Hospitals and Special Schools shall exer-
        cise the same functions, control and manage-
        ment as It exercises over the hospitals and
        special schoolslisted therein, and shall pay
        the operating and maintenance 'expenses,ln-
        cludFng salaries for personnel, from the Con-
        tingency Reserve Fund provided for In said
        H.B.Mo.426: The Board for Texas State Hospltals
        and Special Schools Is hereby authorized to
        transfer tubercular patients from the Weaver H.
        Baker Tuberculosis Sanatorium, Mission, Texas,
        to the San Antonio State Tuberculosis Hospital
        and to the Legion Sanatorium, a part of the
        Veterans Admlnlstratlon Hospital at Kerrvllle,
        Texas. The Board for Texas State Hospitals
        and Special Schools shall provide for and ad-
        mit patients to and operate such sanatoria at
        Kerrville and San Antonio under the same laws,
        rules and regulations as now provided for ad-
        mission and treatment of patients at the
        McKnlght State Sanatorium.


          It will be noted that the Legislature treated
the Legion Sanatorium and the San Antonio State Tubercu-
losls Hospital together throughout this Act and Indicated
an intent that they be treated as one, although they are
located In separate places and have separate names. This,
of course, Is In no way decisive of the question here ln-
volved, but furnishes us with a hint as to the legislative
intent,
          The General Appropriation Bill, (House Bill No.
111, 53rd Legislature, Regular Session, 1953), reads In
part as follows:
Hon. James A. Bethea, PI.D.,page 3 (s-106)



          ‘YaGroN STATE SANATORIUM (RARLINGEN
             STATE TUBERCULOSIS HOSPITAL)
          Out of General Revenue Fund
     1. Superintendent    . . . $            $     yg
     2. Business Manager    . . .
     3. Saliries and wages . . . 465,130         603,$66
     4. Travel                                     2,000
     5. Other Operatlig'Expdnse' 269,$%          284,208
     6. Capital Outlay    . . . . . 2,000          2,poo


        GRAND TOTAL, LEGION
         STATE SAJiATORIUM      $737 >370    $902,649"


         It is seen that no appropriation Is made to pro-
vide for a Superintendent or Business Manager for the
fiscal year ending August 31, 1954, but such agpropriation
Is made for the fiscal year ending August 31, 1955. Clear-
ly thenLegislature intended Legion State Sanatorium to op-
erate during the first fiscal year aa, evidenced by the other
appropriations made to that faclllty. It seems just as
clear that the LeglSlature Intended that such hospital oper-
ate under the supervision and management of sbme other ln-
stitutlon or as a branch of suoh Institution during the
fiscal year ending August 31, 1954, from the fact that it
made no appropriation forka Superintendent or Business
Manager during that period.
         The'problem, therefore, reaolv~s Itself Into a
question of who the Legislature Intended should assume the
management and control of the Legion State Sanatorium dur-
~L~i~~o~~.m~~tt~~~~aperiod.      The Indication given iii
                          Is the only Indication which we
have, and we therefore conclude that the Legislature in-
tended that Legion State Sanatorium be operated as a branch
of the San Antonio State Hospital.
         This conclusion is bolstered by the fact that
this was the intent bf the Board for Texas State Hospitals
and Spealal Schools when they made their budget request
to the 53rd Legislature.
         In reaching this conclusion we are not unmindful
of Section 40 of Article 16 of the Texas Constitution which
Hon. James A, Bethea, M. D.,page 4 (s-106)


prohibits one person from holding two offices of profit.
The Superintendent and Business Managir Cifthe San Antonio
State Tuberculosis Hospital do not fall within its prbvi-
slons~as they are 6Fmply taking on additional duties with<
out additional compensation, and they hold no new or addl-
tlonal office.

                         SUMMARY

                 The Board for Texas State Hospitals
            and Special Schools may legally operate
            Legion State Hospital as a branch of the
            San Antonio State Tuberculosis Hospital.
APPROVED:                          Yours very truly,
Rudy G.'Rice                       JOHN BEN SHEPPERD
State Affairs Divlslon             Attorney General

W. V. 'Geppert
Reviewer
Robert S. Trottl
                                   By   Qdddw
                                        David Beerbower
First Asslstant                            Asslstant

John Ben Shepperd
Attorney General
DB/rt